


Exhibit 10.31A
JAZZ PHARMACEUTICALS PLC
2007 EMPLOYEE STOCK PURCHASE PLAN
1.
GENERAL.

(a)    The purpose of the Plan is to provide a means by which Eligible Employees
of the Company and certain designated Related Corporations may be given an
opportunity to purchase Ordinary Shares. The Plan is intended to permit the
Company to grant a series of Purchase Rights to Eligible Employees under an
Employee Stock Purchase Plan.
(b)    The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Related Corporations.
2.
ADMINISTRATION.

(a)    The Board shall administer the Plan unless and until the Board delegates
administration of the Plan to a Committee or Committees, as provided in Section
2(c).
(b)    The Board shall have the power, subject to, and within the limitations
of, the express provisions of the Plan:
(i)    To determine how and when Purchase Rights to purchase Ordinary Shares
shall be granted and the provisions of each Offering comprised of such Purchase
Rights (which need not be identical).
(ii)    To designate from time to time which Related Corporations of the Company
shall be eligible to participate in the Plan.
(iii)    To construe and interpret the Plan and Purchase Rights, and to
establish, amend and revoke rules and regulations for administration of the
Plan. The Board, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Purchase Rights fully effective.
(iv)    To settle all controversies regarding the Plan and Purchase Rights
granted under it.
(v)    To suspend or terminate the Plan at any time as provided in Section 13.
(vi)    To amend the Plan at any time as provided in Section 13.
(vii)    Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Related Corporations and to carry out the intent that the Plan be treated as an
Employee Stock Purchase Plan.
(viii)    To adopt such procedures and sub-plans as are necessary or appropriate
to permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States.
(c)    The Board may delegate some or all of the administration of the Plan to a
Committee or Committees. If administration is delegated to a Committee, the
Committee shall have, in connection with




--------------------------------------------------------------------------------




the administration of the Plan, the powers theretofore possessed by the Board
that have been delegated to the Committee, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated. Whether or not the Board has delegated
administration of the Plan to a Committee, the Board shall have the final power
to determine all questions of policy and expediency that may arise in the
administration of the Plan.
(d)    All determinations, interpretations and constructions made by the Board
in good faith shall not be subject to review by any person and shall be final,
binding and conclusive on all persons.
3.
ORDINARY SHARES SUBJECT TO THE PLAN.

(a)    Subject to the provisions of Section 12(a) relating to Capitalization
Adjustments, the number of Ordinary Shares that may be sold pursuant to Purchase
Rights shall not exceed in the aggregate one million two thousand one hundred
twenty five (1,002,125) Ordinary Shares. In addition, the number of Ordinary
Shares available for issuance under the Plan shall automatically increase on
January 1st of each year for a period of ten (10) years commencing on January 1,
2013 and ending on (and including) January 1, 2022, in an amount equal to the
lesser of (i) one and one-half percent (1.5%) of the total number of Ordinary
Shares outstanding on December 31st of the preceding calendar year or (ii) one
million (1,000,000) Ordinary Shares. Notwithstanding the foregoing, the Board
may act prior to the first day of any calendar year, to provide that there shall
be no increase in the share reserve for such calendar year or that the increase
in the share reserve for such calendar year shall be a lesser number of Ordinary
Shares than would otherwise occur pursuant to the preceding sentence.
(b)    If any Purchase Right granted under the Plan shall for any reason
terminate without having been exercised, the Ordinary Shares not purchased under
such Purchase Right shall again become available for issuance under the Plan.
(c)    The shares purchasable under the Plan shall be authorized but unissued or
reacquired Ordinary Shares, including Ordinary Shares repurchased by the Company
or any Affiliate on the open market or otherwise.
4.
GRANT OF PURCHASE RIGHTS; OFFERING.

(a)    The Board may from time to time grant or provide for the grant of
Purchase Rights to purchase Ordinary Shares under the Plan to Eligible Employees
in an Offering (consisting of one or more Purchase Periods) on an Offering Date
or Offering Dates selected by the Board. Each Offering shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate,
which shall comply with the requirement of Section 423(b)(5) of the Code that
all Employees granted Purchase Rights shall have the same rights and privileges.
The terms and conditions of an Offering shall be incorporated by reference into
the Plan and treated as part of the Plan. The provisions of separate Offerings
need not be identical, but each Offering shall include (through incorporation of
the provisions of this Plan by reference in the document comprising the Offering
or otherwise) the period during which the Offering shall be effective, which
period shall not exceed twenty-seven (27) months beginning with the Offering
Date, and the substance of the provisions contained in Sections 5 through 8,
inclusive.
(b)    If a Participant has more than one Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in agreements or notices delivered
hereunder: (i) each agreement or notice delivered




--------------------------------------------------------------------------------




by that Participant shall be deemed to apply to all of his or her Purchase
Rights under the Plan, and (ii) a Purchase Right with a lower exercise price (or
an earlier-granted Purchase Right, if different Purchase Rights have identical
exercise prices) shall be exercised to the fullest possible extent before a
Purchase Right with a higher exercise price (or a later-granted Purchase Right
if different Purchase Rights have identical exercise prices) shall be exercised.
(c)    The Board shall have the discretion to structure an Offering so that if
the Fair Market Value of an Ordinary Share on any Purchase Date within that
Offering is less than or equal to the Fair Market Value of an Ordinary Share on
the Offering Date for that Offering, then (i) that Offering shall terminate
immediately following the purchase of Ordinary Shares on such Purchase Date, and
(ii) Participants in such terminated Offering shall be automatically enrolled in
a new Offering beginning on the first day following such Purchase Date.
5.
ELIGIBILITY.

(a)    Purchase Rights may be granted only to Employees of the Company or, as
the Board may designate as provided in Section 2(b), to Employees of a Related
Corporation. Except as provided in Section 5(b), an Employee shall not be
eligible to be granted Purchase Rights under the Plan unless, on the Offering
Date, such Employee has been in the employ of the Company or the Related
Corporation, as the case may be, for such continuous period preceding such
Offering Date as the Board may require, but in no event shall the required
period of continuous employment be greater than two (2) years. In addition, the
Board may provide that no Employee shall be eligible to be granted Purchase
Rights under the Plan unless, on the Offering Date, such Employee’s customary
employment with the Company or the Related Corporation is at least twenty (20)
hours per week and at least five (5) months per calendar year or such other
criteria as the Board may determine consistent with Section 423 of the Code.
(b)    The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee shall, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Purchase Right under
that Offering, which Purchase Right shall thereafter be deemed to be a part of
that Offering. Such Purchase Right shall have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:
(i)    the date on which such Purchase Right is granted shall be the “Offering
Date” of such Purchase Right for all purposes, including determination of the
exercise price of such Purchase Right;
(ii)    the period of the Offering with respect to such Purchase Right shall
begin on its Offering Date and end coincident with the end of such Offering; and
(iii)    the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she shall not receive any Purchase Right under that Offering.
(c)    No Employee shall be eligible for the grant of any Purchase Rights under
the Plan if, immediately after any such Purchase Rights are granted, such
Employee owns shares possessing five percent (5%) or more of the total combined
voting power or value of all classes of shares of the Company or of any Related
Corporation. For purposes of this Section 5(c), the rules of Section 424(d) of
the Code shall apply in determining the share ownership of any Employee, and
shares which such Employee may purchase under all outstanding Purchase Rights
and options shall be treated as shares owned by such Employee.




--------------------------------------------------------------------------------




(d)    As specified by Section 423(b)(8) of the Code, an Eligible Employee may
be granted Purchase Rights under the Plan only if such Purchase Rights, together
with any other rights granted under all Employee Stock Purchase Plans of the
Company and any Related Corporations, do not permit such Eligible Employee’s
rights to purchase shares of the Company or any Related Corporation to accrue at
a rate which exceeds twenty five thousand dollars ($25,000) of Fair Market Value
of such shares (determined at the time such rights are granted, and which, with
respect to the Plan, shall be determined as of their respective Offering Dates)
for each calendar year in which such rights are outstanding at any time.
(e)    Officers of the Company and any designated Related Corporation, if they
are otherwise Eligible Employees, shall be eligible to participate in Offerings
under the Plan. Notwithstanding the foregoing, the Board may provide in an
Offering that Employees who are highly compensated Employees within the meaning
of Section 423(b)(4)(D) of the Code shall not be eligible to participate.
6.
PURCHASE RIGHTS; PURCHASE PRICE.

(a)    On each Offering Date, each Eligible Employee, pursuant to an Offering
made under the Plan, shall be granted a Purchase Right to purchase up to that
number of Ordinary Shares purchasable either with a percentage or with a maximum
dollar amount, as designated by the Board, but in either case not exceeding
fifteen percent (15%) of such Employee’s earnings (as defined by the Board in
each Offering) during the period that begins on the Offering Date (or such later
date as the Board determines for a particular Offering) and ends on the date
stated in the Offering, which date shall be no later than the end of the
Offering.
(b)    The Board shall establish one (1) or more Purchase Dates during an
Offering as of which Purchase Rights granted pursuant to that Offering shall be
exercised and purchases of Ordinary Shares shall be carried out in accordance
with such Offering.
(c)    In connection with each Offering made under the Plan, the Board may
specify a maximum number of Ordinary Shares that may be purchased by any
Participant on any Purchase Date during such Offering. In connection with each
Offering made under the Plan, the Board may specify a maximum aggregate number
of Ordinary Shares that may be purchased by all Participants pursuant to such
Offering. In addition, in connection with each Offering that contains more than
one Purchase Date, the Board may specify a maximum aggregate number of Ordinary
Shares that may be purchased by all Participants on any Purchase Date under the
Offering. If the aggregate purchase of Ordinary Shares issuable upon exercise of
Purchase Rights granted under the Offering would exceed any such maximum
aggregate number, then, in the absence of any Board action otherwise, a pro rata
allocation of the Ordinary Shares available shall be made in as nearly a uniform
manner as shall be practicable and equitable.
(d)    The purchase price of Ordinary Shares acquired pursuant to Purchase
Rights shall be not less than the lesser of:
(i)    an amount equal to eighty-five percent (85%) of the Fair Market Value of
the Ordinary Shares on the Offering Date; or
(ii)    an amount equal to eighty-five percent (85%) of the Fair Market Value of
the Ordinary Shares on the applicable Purchase Date;
provided, however, that in all cases the purchase price is not less than the
nominal value of an Ordinary Share on the applicable Purchase Date.






--------------------------------------------------------------------------------




7.
PARTICIPATION; WITHDRAWAL; TERMINATION.

(a)    A Participant may elect to authorize payroll deductions pursuant to an
Offering under the Plan by completing and delivering to the Company, within the
time specified in the Offering, an enrollment form (in such form as the Company
may provide). Each such enrollment form shall authorize an amount of
Contributions expressed as a percentage of the submitting Participant’s earnings
(as defined in each Offering) during the Offering (not to exceed the maximum
percentage specified by the Board). Each Participant’s Contributions shall be
credited to a bookkeeping account for such Participant under the Plan and shall
be deposited with the general funds of the Company except where applicable law
requires that Contributions be deposited with a third party. To the extent
provided in the Offering, a Participant may begin such Contributions after the
beginning of the Offering. To the extent provided in the Offering, a Participant
may thereafter reduce (including to zero) or increase his or her Contributions.
To the extent specifically provided in the Offering, in addition to making
Contributions by payroll deductions, a Participant may make Contributions
through the payment by cash or check prior to each Purchase Date of the
Offering.
(b)    During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a notice of withdrawal
in such form as the Company may provide. Such withdrawal may be elected at any
time prior to the end of the Offering, except as provided otherwise in the
Offering. Upon such withdrawal from the Offering by a Participant, the Company
shall distribute to such Participant all of his or her accumulated Contributions
(reduced to the extent, if any, such Contributions have been used to acquire
Ordinary Shares for the Participant) under the Offering, and such Participant’s
Purchase Right in that Offering shall thereupon terminate. A Participant’s
withdrawal from an Offering shall have no effect upon such Participant’s
eligibility to participate in any other Offerings under the Plan, but such
Participant shall be required to deliver a new enrollment form in order to
participate in subsequent Offerings.
(c)    Purchase Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon a Participant ceasing to be an Employee for any
reason or for no reason (subject to any post-employment participation period
required by law) or other lack of eligibility. The Company shall distribute to
such terminated or otherwise ineligible Employee all of his or her accumulated
Contributions (reduced to the extent, if any, such Contributions have been used
to acquire Ordinary Shares for the terminated or otherwise ineligible Employee)
under the Offering. For purposes of clarification, in the event a Participant
transfers employment from the Company or a Related Corporation that has been
designated as being eligible to participate in the Plan for an Offering to a
Related Corporation that has not been designated as being eligible to
participate in the Plan for such Offering, such transfer shall not cause such
Participant to cease being eligible to participate in the Plan for such
Offering, provided that there is no interruption or termination of such
Participant’s employment with the Company or a Related Corporation.
(d)    Purchase Rights shall not be transferable by a Participant except by
will, the laws of descent and distribution, or by a beneficiary designation as
provided in Section 10. During a Participant’s lifetime, Purchase Rights shall
be exercisable only by such Participant.
(e)    Unless otherwise specified in an Offering, the Company shall have no
obligation to pay interest on Contributions.
8.
EXERCISE OF PURCHASE RIGHTS.

(a)    On each Purchase Date during an Offering, each Participant’s accumulated
Contributions shall be applied to the purchase of Ordinary Shares up to the
maximum number of Ordinary Shares permitted pursuant to the terms of the Plan
and the applicable Offering, at the purchase price specified in the Offering.




--------------------------------------------------------------------------------




No fractional Ordinary Shares shall be issued upon the exercise of Purchase
Rights unless specifically provided for in the Offering.
(b)    If any amount of accumulated Contributions remains in a Participant’s
account after the purchase of Ordinary Shares and such remaining amount is less
than the amount required to purchase one Ordinary Share on the final Purchase
Date of an Offering, then such remaining amount shall be held in such
Participant’s account for the purchase of Ordinary Shares under the next
Offering under the Plan, unless such Participant withdraws from such next
Offering, as provided in Section 7(b), or is not eligible to participate in such
Offering, as provided in Section 5, in which case such amount shall be
distributed to such Participant after the final Purchase Date, without interest.
If the amount of Contributions remaining in a Participant’s account after the
purchase of Ordinary Shares is at least equal to the amount required to purchase
one (1) whole Ordinary Share on the final Purchase Date of the Offering, then
such remaining amount shall be distributed in full to such Participant at the
end of the Offering without interest.
(c)    No Purchase Rights may be exercised to any extent unless the Ordinary
Shares to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to the Plan. If on a Purchase Date during
any Offering hereunder the Ordinary Shares are not so registered or the Plan is
not in such compliance, no Purchase Rights or any Offering shall be exercised on
such Purchase Date, and the Purchase Date shall be delayed until the Ordinary
Shares are subject to such an effective registration statement and the Plan is
in such compliance, except that the Purchase Date shall not be delayed more than
twelve (12) months and the Purchase Date shall in no event be more than
twenty-seven (27) months from the Offering Date. If, on the Purchase Date under
any Offering hereunder, as delayed to the maximum extent permissible, the
Ordinary Shares are not registered and the Plan is not in such compliance, no
Purchase Rights or any Offering shall be exercised and all Contributions
accumulated during the Offering (reduced to the extent, if any, such
Contributions have been used to acquire Ordinary Shares) shall be distributed to
the Participants without interest.
9.
COVENANTS OF THE COMPANY.

The Company shall seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell Ordinary Shares upon exercise of the
Purchase Rights. If, after commercially reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
that counsel for the Company deems necessary for the lawful issuance and sale of
Ordinary Shares under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Ordinary Shares upon exercise of such Purchase
Rights unless and until such authority is obtained.
10.
DESIGNATION OF BENEFICIARY.

(a)    A Participant may file a written designation of a beneficiary who is to
receive any Ordinary Shares and/or cash, if any, from the Participant’s account
under the Plan in the event of such Participant’s death subsequent to the end of
an Offering but prior to delivery to the Participant of such Ordinary Shares or
cash. In addition, a Participant may file a written designation of a beneficiary
who is to receive any cash from the Participant’s account under the Plan in the
event of such Participant’s death during an Offering. Any such designation shall
be on a form provided by or otherwise acceptable to the Company.
(b)    The Participant may change such designation of beneficiary at any time by
written notice to the Company. In the event of the death of a Participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such Participant’s death, the Company shall deliver such Ordinary




--------------------------------------------------------------------------------




Shares and/or cash to the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
Ordinary Shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.
11.
MISCELLANEOUS PROVISIONS.

(a)    The Plan and Offering do not constitute an employment contract. Nothing
in the Plan or in the Offering shall in any way alter the at will nature of a
Participant’s employment or be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.
(b)    The provisions of the Plan shall be governed by the laws of the State of
Delaware without resort to that state’s conflicts of laws rules.
(c)    Proceeds from the sale of Ordinary Shares pursuant to Purchase Rights
shall constitute general funds of the Company.
(d)    A Participant shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, Ordinary Shares subject to Purchase
Rights unless and until the Participant’s Ordinary Shares acquired upon exercise
of Purchase Rights are recorded in the books of the Company (or its transfer
agent).
12.
ADJUSTMENTS UPON CHANGES IN ORDINARY SHARES; CORPORATE TRANSACTIONS.

(a)    In the event of a Capitalization Adjustment, the Board shall
appropriately and proportionately adjust: (i) the class(es) and maximum number
of securities subject to the Plan pursuant to Section 3(a), (ii) the class(es)
and maximum number of securities by which the share reserve is to increase
automatically each year pursuant to Section 3(a), (iii) the class(es) and number
of securities subject to, and the purchase price applicable to outstanding
Offerings and Purchase Rights, and (iv) the class(es) and number of securities
imposed by purchase limits under each ongoing Offering. The Board shall make
such adjustments, and its determination shall be final, binding and conclusive.
(b)    In the event of a Corporate Transaction, then: (i) any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue Purchase Rights outstanding
under the Plan or may substitute similar rights (including a right to acquire
the same consideration paid to the shareholders in the Corporate Transaction)
for those outstanding under the Plan, or (ii) if any surviving or acquiring
corporation (or its parent company) does not assume or continue such Purchase
Rights or does not substitute similar rights for Purchase Rights outstanding
under the Plan, then the Participants’ accumulated Contributions shall be used
to purchase Ordinary Shares within ten (10) business days prior to the Corporate
Transaction under any ongoing Offerings, and the Participants’ Purchase Rights
under the ongoing Offerings shall terminate immediately after such purchase.
13.
AMENDMENT, TERMINATION OR SUSPENSION OF THE PLAN.

(a)    The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 12(a) relating to
Capitalization Adjustments, shareholder approval shall be required for any
amendment of the Plan for which shareholder approval is required by applicable
law or listing requirements, including any amendment that either (i) materially
increases the




--------------------------------------------------------------------------------




number of Ordinary Shares available for issuance under the Plan, (ii) materially
expands the class of individuals eligible to become Participants and receive
Purchase Rights under the Plan, (iii) materially increases the benefits accruing
to Participants under the Plan or materially reduces the price at which Ordinary
Shares may be purchased under the Plan, (iv) materially extends the term of the
Plan, or (v) expands the types of awards available for issuance under the Plan,
but in each of (i) through (v) above only to the extent shareholder approval is
required by applicable law or listing requirements.
(b)    The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate at the time that all of the Ordinary Shares
reserved for issuance under the Plan, as increased and/or adjusted from time to
time, have been issued under the terms of the Plan. No Purchase Rights may be
granted under the Plan while the Plan is suspended or after it is terminated.
(c)    Any benefits, privileges, entitlements and obligations under any
outstanding Purchase Rights granted before an amendment, suspension or
termination of the Plan shall not be impaired by any such amendment, suspension
or termination except (i) with the consent of the person to whom such Purchase
Rights were granted, (ii) as necessary to comply with any laws, listing
requirements, or governmental regulations (including, without limitation, the
provisions of Section 423 of the Code and the regulations and other interpretive
guidance issued thereunder relating to Employee Stock Purchase Plans) including
without limitation any such regulations or other guidance that may be issued or
amended after the Effective Date of the Plan, or (iii) as necessary to obtain or
maintain favorable tax, listing, or regulatory treatment.
14.
EFFECTIVE DATE OF PLAN.

The Plan became effective on May 31, 2007.
15.
DEFINITIONS.

As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:
(a)    “Board” means the Board of Directors of the Company.
(b)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Ordinary Shares subject to the Plan or
subject to any Purchase Right after the effective date of the Plan without the
receipt of consideration by the Company through merger, consolidation,
reorganization, recapitalization, reincorporation, share dividend, dividend in
property other than cash, large nonrecurring cash dividend, share split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto), including, for the avoidance
of doubt, capitalization of profits or reserves, capital distribution, rights
issue, the conversion of one class of share to another or reduction of capital
or otherwise. Notwithstanding the foregoing, the conversion of any convertible
securities of the Company shall not be treated as a Capitalization Adjustment.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Committee” means a committee of one (1) or more members of the Board to
whom authority has been delegated by the Board in accordance with Section 2(c).
(e)    “Company” means Jazz Pharmaceuticals plc, a company formed under the laws
of Ireland.




--------------------------------------------------------------------------------




(f)    “Contributions” means the payroll deductions and other additional
payments specifically provided for in the Offering, that a Participant
contributes to fund the exercise of a Purchase Right. A Participant may make
additional payments into his or her account, if specifically provided for in the
Offering, and then only if the Participant has not already had the maximum
permitted amount withheld during the Offering through payroll deductions.
(g)    “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
(i)    a sale or other disposition of all or substantially all, as determined by
the Board, in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;
(ii)    a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;
(iii)    a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or
(iv)    a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the Ordinary Shares outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a compromise or arrangement sanctioned by the court under
section 201 of the Companies Act 1963 of the Republic of Ireland or (B) section
204 of the Companies Act 1963 of the Republic of Ireland.


Notwithstanding the foregoing or any other provision of this Plan, unless the
Board determines otherwise, the term Corporate Transaction shall not include the
creation of a new holding company where the Company becomes a wholly-owned
subsidiary of that holding company and the holding company will be owned in
substantially the same proportions by the persons who held the Company’s issued
shares immediately before such transaction (in which case Purchase Rights
granted hereunder will be treated as if they were in all respects purchase
rights over shares in the holding company but so that (i) the new purchase right
shall vest in the same manner as the Purchase Right; (ii) the total market value
of the new shares subject to the new purchase right shall, immediately after
such reorganization, be equal to the total market value of the Ordinary Shares
comprised in the Purchase Right immediately prior to such reorganization; (iii)
the new shares shall have the same rights attaching thereto as the Ordinary
Shares; and (iv) the new purchase right shall be deemed to have been granted as
at the date of grant of the Purchase Right).


(h)    “Director” means a member of the Board.
(i)    “Eligible Employee” means an Employee who meets the requirements set
forth in the Offering for eligibility to participate in the Offering, provided
that such Employee also meets the requirements for eligibility to participate
set forth in the Plan.
(j)    “Employee” means any person, including Officers and Directors, who is
employed for purposes of Section 423(b)(4) of the Code by the Company or a
Related Corporation. However, service solely as a Director, or payment of a fee
for such services, shall not cause a Director to be considered an “Employee” for
purposes of the Plan.




--------------------------------------------------------------------------------




(k)    “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.
(l)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(m)    “Fair Market Value” means, as of any date, the value of the Ordinary
Shares determined as follows:
(i)    If the Ordinary Shares are listed on any established stock exchange or
traded on any established market, the Fair Market Value of an Ordinary Share
shall be the closing sales price for such Ordinary Share as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Ordinary Shares) on the date of determination, as reported in
such source as the Board deems reliable. Unless otherwise provided by the Board,
if there is no closing sales price for the Ordinary Shares on the date of
determination, then the Fair Market Value shall be the closing selling price (or
closing bid if no sales were reported) on the last preceding date for which such
quotation exists.
(ii)    In the absence of such markets for the Ordinary Shares, the Fair Market
Value shall be determined by the Board in good faith.
(n)    “Offering” means the grant of Purchase Rights to purchase Ordinary Shares
under the Plan to Eligible Employees.
(o)    “Offering Date” means a date selected by the Board for an Offering to
commence.
(p)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(q)    “Ordinary Share” or “Ordinary Shares” means the ordinary shares of the
Company of nominal value US$0.0001 per share.
(r)    “Participant” means an Eligible Employee who holds an outstanding
Purchase Right granted pursuant to the Plan.
(s)    “Plan” means this Jazz Pharmaceuticals plc 2007 Employee Stock Purchase
Plan.
(t)    “Purchase Date” means one or more dates during an Offering established by
the Board on which Purchase Rights shall be exercised and as of which purchases
of Ordinary Shares shall be carried out in accordance with such Offering.
(u)    “Purchase Period” means a period of time specified within an Offering
beginning on the Offering Date or on the next day following a Purchase Date
within an Offering and ending on a Purchase Date. An Offering may consist of one
or more Purchase Periods.
(v)    “Purchase Right” means an option to purchase Ordinary Shares granted
pursuant to the Plan.
(w)    “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and 424(f), respectively, of the Code.
(x)    “Securities Act” means the Securities Act of 1933, as amended.




--------------------------------------------------------------------------------




(y)    “Trading Day” means any day on which the exchange(s) or market(s) on
which the Ordinary Shares are listed, including the Nasdaq Global Select Market
or the Nasdaq Global Market, is open for trading.


Adopted by the Board of Directors of Jazz Pharmaceuticals, Inc. on May 1, 2007.


Approved by the stockholders of Jazz Pharmaceuticals, Inc. on May 9, 2007.


Amended and restated by the Board of Directors of Jazz Pharmaceuticals, Inc. on
September 29, 2010.


Amended and restated by the Board of Directors of Jazz Pharmaceuticals, Inc. on
October 24, 2011.


Approved by the stockholders of Jazz Pharmaceuticals, Inc. on December 12, 2011.


Adopted by the Board of Directors of Azur Pharma plc on December 21, 2011.


Approved by the shareholders of Azur Pharma plc on January 3, 2012.


Amended and restated by the Compensation Committee of the Board of Directors of
Jazz Pharmaceuticals plc on October 26, 2012.




 


